COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-336-CV
MARIE
CHAIREZ                                                                  APPELLANT
                                                   V.
 
WORRY
FREE SERVICE, INC.                                                    APPELLEE
 
                                               ----------
           FROM THE 236TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




Appellant filed a pro se brief on July 17, 2006.  On July 18, we notified Appellant that her
brief did not comply with several parts of Rule 38.1 and requested that
Appellant file an amended brief by July 28. 
See Tex. R. App. P.
38.1.  Appellant did not file
a timely amended brief.  On September 26,
Appellant filed a notice of representation by counsel and a motion for a
thirty-day extension to file her brief. 
We granted the motion and ordered her amended brief due on October 26,
2006.  Again, Appellant did not file a
timely amended brief.
On November 27, 2006, we notified Appellant that her amended brief had
not been filed and stated that this appeal may be dismissed for want of
prosecution unless any party desiring to continue the appeal filed on or before
December 7, 2006, a motion reasonably explaining the failure to file the
amended brief and the need for an extension. 
See Tex. R. App. P.
10.5(b), 38.8(a)(1).  On February 1,
2007, Appellant filed a motion to extend the deadline to file her amended brief
until March 5, 2007.  We granted the
motion, but once again Appellant has failed to file an amended brief.
Therefore, we dismiss this appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a), 42.3(b). 
Appellant shall pay all costs of this appeal, for which let execution
issue.
PER
CURIAM               
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  March 22, 2007
 




[1]See Tex. R. App. P. 47.4.